DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to a pre-appeal brief conference 12/2/2020 from a filing 9/2/2020. In the conference, the rejection was determined to be better presented as a lack of written description. 
 Claims 1-8, 11, 13-19 and 21-24 are pending. Claims 18, 19 and 21-24 are withdrawn from consideration as being drawn to nonelected inventions.  


Priority
This application is a national stage entry under 35 U.S.C. 371 of international application PCT/US2015/055792 filed 10/15/15 which claims the benefit of U.S. Provisional Application No. 62/064,310, filed October 15, 2014. Support for the instant claims is found in the provisional application and have an effective filing date of 10/15/14. 



Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 11, 13-19 and 21-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The claims are drawn to a ribonucleic acid compound that comprises an RNA sequences that is at least 80% identical to SEQ ID NO:1 or 2 or 90% identical to SEQ ID NO:3. The latter sequence is about 43 nucleotides. The specification teaches that the nucleic acid are novel nucleic acid sequences capable of binding to a transferrin receptor on a cell and is then internalized. The specification is not directed to any RNA but SPECIFICALLY to RNA aptamers against Transferrin Receptor (TfR). Specifically, the specification teaches RNA compounds capable of binding to TfR and being internalized into the cell (see e.g. U 0005). This compound once internalized has been recited uses- imaging, treatment of cancer, detecting cells, delivering compounds into the cell (see e.g. U 0010-0015). However, what is critical is that the RNA compound can bind and enter the cell via a TfR. T
To this end, the specification teaches in vitro selection of sequences based upon binding to the extracellular domain of TfR. These sequences were generated by use of 5’ and 3’ common ends but random internal sequences of 40 nucleotides. 
A random library of RNA oligonucleotides of sequence 
5'-GGGAGACAAGAATAAACGCTCAA-N.sub.40-TTCGACAGGAGGCTCACAA CAGGC-3' [N40 represents 40 nucleotide (nt) sequences formed by equimolar 

The specification does not provide a reasonable correlation to the full breadth of the claims. The specification is not directed to any RNA but SPECIFICALLY to RNA aptamers against Transferrin Receptor (TfR). Specifically, the specification teaches RNA compounds capable of binding to TfR and being internalized into the cell (see e.g. U 0005). This compound once internalized has been recited uses- imaging, treatment of cancer, detecting cells, delivering compounds into the cell (see e.g. U 0010-0015). However, what is critical is that the RNA compound can bind and enter the cell via a TfR.
Therefore, one must consider that the RNA must bind TfR and be internalized. Applicants argue that a molecule of claim 1 does not necessarily have to be a transferrin receptor binder. However, the argument continues that even if the compound binds weakly or not at all to TfR will the utility of the compound be that of a test or comparator compound. However, no such location of teachings in the disclosure is noted by applicants. The utility must be evaluated at the time of filing and to this end, the specification is drawn solely to Tfr binding RNA compounds that are used for imaging, treatment of cancer, detecting cells, and delivering compounds into the cell. There is no other use of the RNA aptamers claimed. 
For this purpose, three RNAs (SEQ ID NO:1,2,3) were identified through laborious experimentation. 12 cycles of SELEX selection were utilized wherein from a library of 4(40) different 2'F RNA molecules containing a 40 nt sequence flanked by defined sequences ONLY Tr14 (SEQ ID NO:1) and Tr18 (SEQ ID NO:2) were isolated. SEQ ID NO:3 is a truncated version of Tr14. Despite this extensive screening, only a single structural form of an aptamer that binds TfR was identified.

SEQ ID NO: 1 GGGAGACAAGAAUAAACGCUCAAUGCGUUCACGUUUAUUCACAUUUUUGAAUUGAGCAUGAGCUUCGACAGGAGGCUCACAACAGGC

SEQ ID NO:2 GGGAGACAAGAAUAAACGCUCAAUGCGUUUACGUUUAUUCACAUUUUUGAAUUGAGCAUGAGCUUCGACAGGAGGCUCACAACAGGC

SEQ ID NO:3
GGGGCUCAAUGCGUUCACGUUUAUUCACAUUUUUGAAUUGAGC

The first 3 Gs are a 5' arm in common in all 3. SEQ ID NO:1 and 2 are the exact same except for a U to C at nucleotide 30. SEQ ID NO:3 is a truncated version of SEQ ID NO:1. Hence, the sequence is simply SEQ ID NO:1, a variant thereof with a U to C at 30 and a truncated version thereof. This is not a genus but a single species with a variant. However, applicants claim any sequence related thereto by 80%.To this end, the specification teaches only the 3 sequences TR14 and TR18 differ by a single nucleotide, the claim allows for up to 17 nucleotide changes and yet the specification does not provide one the requisite knowledge to allow one to know which sequences can be modified and which cannot without altering the binding properties. SEQ ID NO:3 is a fragment of SEQ ID NO:1 comprising the 5’ stem loop. It would thus appear that this sequence cannot be altered and provides critical function based upon these arguments. However, the claims also allow for variability of the sequence up to 10% which means that up to 4 nucleotides can be altered. Again, the specification does not provide information as to which of the nucleotides of the sequence can be altered. What is required is an understanding of the structure that must be preserved, which nucleotides can be altered either by structure-function correlation or a structural analysis of the sequence or by indication of what regions must be maintained. Nor have applicants demonstrated the structural requirements of the sequences that can tolerate alteration and still bind TfR. 
The specification, however, does not present identifying these relevant characteristics of domains or regions required nor does it provide a structural-functional relationship.  Furthermore, the specification does not adequately describe those structural, physical and chemical characteristics of the claimed genus of capsids that distinguish them from nucleic acid sequences and protein sequences which are not claimed. Consequently, there is no evidence that Applicant had conception or possession of the generic nucleic acid sequences being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, and because the genera are highly variant, the disclosure of SEQ ID NO:120, 121 and 123 is insufficient to describe the genera.  
Therefore, the claims are drawn to RNA sequences claimed in terms of any sequence with at least 80% identity to SEQ ID NO:1 or 2 and 90% to SEQ ID NO:3.  The disclosure does not demonstrate what sequences must be retained and what sequences are dispensable. The claims thus are drawn to a large genus of RNAs which are not sufficiently described in the specification.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  Given that the RNA can be absent 10% of full length, fragments are claimed. Furthermore, for SEQ ID NO:1 or 2 RNA sequences with 20% variability of sequence, 17 different combinations of nucleotides can be mutated or deleted.  17 mutational combinations, randomly made, amounts to characterizing the structure for allowable mutations.  The specification teaches only SEQ ID NO:1, 2 and 3 and does not provide those variables nor any fragments such that a person of skill in the art would recognize those amino acids that are related by 80% to SEQ ID NO:1 and 2 and 80% to SEQ ID NO:3.  
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)

As well, the lack of characterization of SEQ ID NO:1, 2 and 3 does not allow one to provide modeling based upon these known structures such that the functional domains currently known could be used to access it. This lack of unifying properties as well as lack of characterization of the aptamers exacerbates the unpredictability of identifying the broad genus of ribonucleotides in the face of missing structural requirements, there exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments that do not affect the instant invention.  
This is complicated as the ability to de novo model binding sequences is not routine but requires vast computation even a single mutation can greatly effect even simple structural formations of the resultant ligand sequence. A particular sequence determines the functional binding properties, and a predictability of a representative number of claimed sequences that display noteworthy biological properties requires a knowledge of and guidance with regard to which sequences in a biomolecule, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which a protein's structure relates to its functional usefulness. Therefore, the ability to predict a priori which sequences that are part of a large undefined genus are TfR binding sequences is highly unpredictable. Specifically, “Aptamers fold into unique structures that usually include stems and loops. These structures are central to target molecule recognition and any disruptions result in poor binding abilities” (page 3). The ability to design or identify binding molecules from a large genus of RNAs is unpredictable due to a number of factors such as (see Imashimizu et al (see page 12). 
Such obligatory uncertainties stem from the facts that (i) unknown technical artifacts remained in these methods used to select and identify aptamers, (ii) binding of aptamers to the target molecules can in principle be stochastic rather than deterministic, when the molecular copy number of each aptamer is very small [52], (iii) a secondary structure of an aptamer has a probability distribution [53], (iv) the sizes of aptamers and the complexes with the target molecules ranges approximately from 1 to 10 nm, so fluctuations of the structures (i.e. conformational heterogeneity) are not negligible but are essential for interactive functions [45]. (iii) and (iv) are related or essentially the same. The role of conformational heterogeneity on interaction of an RNA aptamer with Interleukin-17 heterodimer has been suggested [54]. 

In the instant case, applicants claim a broad genus of RNA sequences. The specification fails to convey the relevant identifying characteristics of the recited nucleic acids nor provide a description of the 3 disclosed sequences such that the structural requirements of the genes are known. One cannot know which of the many sequences that are claimed that are enabled versus those that are not. The invention recites use of a broad group of sequences that can function as the RNA sequences of the instant invention.  Given the widely divergent nature of the RNA sequences that result from alteration of 20% of the sequences and the uncertainty of the activity of any of the RNAs to be ligands for TfR, it must be considered that any composition comprising the recited nucleic acids must be empirically determined. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.  When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated.  Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 ' of§112.  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8, 11, 13-19 and 21-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 12, 14, 20 and 21 of copending Application No. 16/637,679 and claims 1-6, 10, 19, 20, 28-41 and 43 of copending application 15/999,423.

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1, 2, 4, 5, 12, 14, 20 and 21 of copending Application No. 16/637,679 claims 1-6, 10, 19, 20, 28-41 and 43 of copending application 15/999,423. That is, the cited claims of copending Application No. 16/637,679, copending application 15/999,423 anticipate and fall entirely within the scope of the rejected claims of the instant application. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/637,679, copending application 15/999,423, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/637,679. copending application 15/999,423, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633